 In the Matter Of MrmLIN MANUFACTURING COMPANY, EMPLOYERandMETAL POLISHERS,BUFFERS,PLATERS&HELPERS, INTERNATIONALUNION, LOCAL No. 90,1 PETITIONERandINTERNATIONALBROTHER-HOOD OF ELECTRICAL WORKERS, LOCAL No. 98, INTERVENORCaseNo. 4-RC-148.-Decided November 15,1948DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, a hearing was held beforea hearingofficer of the National Labor Relations Board.At the hearing, theIntervenormoved to dismiss the petition on the grounds : (1) that itscontract with the Employer is a bar to an election at this time;and (2)that the unit sought by the Petitioner is not an appropriatebargain-ing unit.For reasons hereinafter discussed, the motion is herebydenied.The hearing officer's rulings made at the hearingare freefrom prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the National LaborRelationsAct, the Board has delegated its powers in connection withthis case to a three-man panel consisting of the undersigned BoardMembers.*Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning of theNational Labor Relations Act.2.The Petitioner and the Intervenor are labor organizations claim-ing to represent employees of the Employer.3.The question concerning representation :The Intervenor has been bargaining representative of the employeesof the Employer on a plant-wide basis since 1937. It contends thatits present contract was automatically renewed on May 1, 1948, andconstitutes a bar to an election at this time.The contract betweenthe Intervenor and the Employer, beginning May 1, 1947, providesthat it shall be automatically renewed on May 1, 1948, unless eitherparty gives notice in writing of a desire to change its provisions at1As amended at the hearing.*Chairman Herzog and Members Reynolds and Murdock.80 N. L.R. B., No. 66.309 310DECISIONSOF NATIONALLABOR RELATIONS BOARDleast 60days before its termination date.Anotherclause statesthat any changes can bemadeat any time by mutual consent.Bothclausesappear in Article I, Section 2 of the contract.On February18, 1948, the Intervenor, stating that it was acting under the abovesection, notified the Employer in writing of a desire to effect certainchangesin the contract.On April 21, 1948, the Petitioner notified the Employer of its claimto representation.On April 26, 1948, it filed its petition in this case.On the same day, the Intervenor and the Employer executed anamendment to the contract relating to the changes requested in the let-ter of February 18. The Intervenor argues that the amendments werenegotiated under the mutual-consent clause and that the contract wastherefore never reopened.The Board has held that the parties to acontract may effect modifications of substantive provisions during thecontract term, without opening the door to petitions of rival unions,if the modifications do not operate as a renegotiation of the terminalprovisions of the existing contract.2Where the requested changesconstitute the first step in the negotiation of a new contract, the oper-ation of an automatic renewal clause in the existing contract is fore-stalled and the contract as subsequently renewed by the parties is nota bar to a petition timely filed.'We find that the Intervenor's letterof February 18 constituted notice to the Employer of the Intervenor'sdesire to reopen and renegotiate the existing contract as providedgenerally in Article I, Section 2.The operation of the automaticrenewal clause was thereby forestalled and the contract subsequentlyrenewed and amended cannot be said to be a bar to the instantproceeding.Accordingly we find that a question affecting commerce exists con-cerning the representation of employees of the Employer within themeaning of Section 9 (c) (1) and Section 2 (6) and (7) of the Act.4.The appropriate unit :The Petitioner seeks a unit of employees employed in the polishing,plating, and spraying departments of the Employer's plant, includingall polisher-buffers,4 platers, helpers,5 and sprayers, but excludingshipping and receiving employees, and supervisors.At the hearingit indicated that it would be willing to narrow the scope of the unit re-Matter ofS & W Fine Foods,Inc.,74 N. L. R.B. 1316, and cases cited thereinMatter of Stewartstown Furniture Company, 75 N.L. R. B 344;Matter of LimerickYarn Mills,76 N. L It. B 433.See, also,Matter of Indianapolis Power and Light Com-pany,76 N. L. R. B 136, where the parties specifically provided in writing that the con-tract should be automatically renewed on the date previously agreed upon,but with certainrequested changes effective as of that date.The Board found that the real intent of theparties was to negotiate a new agreement4The polisher-buffers perform interchangeably the duties of polishing and buffing.5There are no employees classified as helpers in the departments requested. MURLIN MANUFACTURING COMPANY311quested to conform to the Board's determination, should the Boarddecide that any of the above categories might constitute a separate,appropriate unit.The Petitioner argues, alternatively, that the em-ployees requested may be considered either as a craft group or as aclearly indentifiable section of the Employer's plant.Both theIntervenor and the Employer contend that the established contractualunit of production and maintenance employees is the only appropriateunit.The Employer manufactures lamp fixtures in a small plant housedin a single building.The various production processes occur on onefloor of this building.Machinists fabricate the metal fixture partsby stamping or casting the raw materials, and the products thenmove to other parts of the room for further manufacturing steps,including polishing, buffing, plating, painting, and other operations.The assembling, wiring, packing and shipping sections are in thesame room, separated by a light partition.All operations in the plantare under the supervision of the plant superintendent and plant fore-man.The record reveals that the seven polisher-buffers employed in thepolishing department are experienced and highly skilled employees.Their work consists of operating six different types of grinding wheelsby means of which the rough fixture parts are polished and buffed toa high shine or a sand finish.All of them have passed a 3-year periodof apprenticeship.The two apprentice platers," whom the Petitionerseeks to include in the same unit with the polisher-buffers, are en-gaged in closely related activities.They immerse the metal fixtureparts in a liquid solution for plating with chrome, nickel, or coppercoating.During the slack periods, the apprentice platers are employedon a rotating basis in the polishing department.The Employer con-siders this additional experience to be a useful part of their trainingas platers because of the integrated nature of the two operations. Itis also the policy of the Employer to transfer experienced polisher-buffers temporarily to other production duties, when the work loadfalls off in the polishing department.The Board has in the past recognized the craft nature of skilledpolishing and buffing operations and has held that employees engagedin such duties, together with less experienced platers, may constitutea separate, appropriate unit.?We do not view the history of collec-tive bargaining on a broader basis as a controlling factor in this case.The Employer does not employ a master plater.The work of caring for the tanks andsolution is performed by the plant superintendent,who is experienced in plating duties.4Matter of Electric Auto-Lite Company,Kings Mills Division,76 N. L.it.B. 1189, andcases cited therein.Cf.Matter of Dover Appliance Company,76 N. L.it. B. 1131;Matterof GeorgeJ.Mayer Company,77 N.L.it. B. 425. 312DECISIONS OF NATIONAL LABOR RELATIONS BOARDAccordingly, we find that the polisher-buffers and apprentice platersmay form a separate unit appropriate for the purposes of collectivebargaining.The Petitioner also seeks to include three sprayers employed in thepainting department.These employees are engaged exclusively inpainting, spraying and lacquering the lamp fixture parts. Their worklocation adjoins that of the polisher-buffers and platers and to someextent the materials pass back and forth among the three groups.Therecord does not reveal the degree of skill required to become a profi-cient sprayer.The three sprayers have been employed in that capacityfor periods ranging from 6 months to about 3 years. There is nointerchange between the sprayers and the polisher-buffers, and other-wise there appears to be no particular relation between the duties ofthe former and the highly skilled operations of the latter.We shalltherefore exclude the sprayers from the proposed craft unit.We shall make no final unit determination at this time, but shall beguided in part by the desires of these employees as expressed in theelection hereinafter directed.If a majority vote for the Petitioner,they will be taken to have indicated their desire to constitute a sepa-rate appropriate unit.We shall direct that an election be held among all polisher-buffersand apprentice platers employed in the polishing and plating depart-ments in the Employer's plant, excluding sprayers, shipping andreceiving employees, and all supervisors."DIRECTION OF ELECTION "As part of the investigation to ascertain representatives for thepurposes of collective bargaining with the Employer, an election bysecret ballot shall be conducted as early as possible, but not later than30 days from the date of this Direction, under the direction and super-vision of the Regional Director for the Region in which this case washeard, and subject to Sections 203.61 and 203.62 of National LaborRelations Board Rules and Regulations-Series 5, as amended, amongthe employees described in paragraph numbered 4, above, who wereemployed during the pay-roll period immediately preceding the dateof this Direction of Election, including employees who did not workduring said pay-roll period because they were ill or on vacation ortemporarily laid off, but excluding those employees who have since8A working foreman in the polishing department distributes and inspects the work ofthe polisher-buffers and acts as instructor for difficult jobs. It is not clear from therecord whether this working foreman exercises supervisory authority.However,if he is asupervisor he is excluded from the voting group. If he is not a supervisor, he is included.9Any participant in the election directed herein may,upon its prompt request to andapproval thereof by the Regional Director,have its name removed from the ballot. MURLIN MANUFACTURING COMPANY313quit or been discharged for cause and have not been rehired orreinstated prior to the date of the election, and also excludingemployees on strike who are not entitled to reinstatement, to determinewhether they desire to be represented, for purposes of collective bar-gaining, by Metal Polishers, Buffers, Platers & Helpers, InternationalUnion, Local No. 90, or by International Brotherhood of ElectricalWorkers, Local No. 98, or by neither.